      Case 1:16-cv-05045-AKH Document 64
                                      63 Filed 07/01/20
                                               06/30/20 Page 1 of 1

           Michael Faillace & Associates, P.C.
                           Employment and Litigation Attorneys
 60 East 42nd St. Suite 4510                                 Telephone: (212) 317-1200
 New York, New York 10165                                      Facsimile: (212) 317-1620
_________
CTucker@faillacelaw.com

                                        June 30, 2020

VIA ECF                                                          So ordered. ECF No. 62 shall be
Honorable Alvin K. Hellerstein                                   disregarded.
United States District Court
Southern District of New York                                    Alvin K. Hellerstein /s/
500 Pearl Street, Room 1050                                      July 1, 2020
New York, New York 10007

       Re:    Hernandez, et al. v. Stacca Rest. Corp., et al.;
       Case #:16-cv-5045

Your Honor,

        We represent Plaintiffs in the above-named action. We write to respectfully inform
the Court that we mistakenly filed a notice and consent to magistrate in this action. Dkt No.
62 (dated 6/19/20). The consent form was intended for a different and unrelated matter.
We respectfully request that it be withdrawn or disregarded.

       We thank the Court for the time and attention devoted to this matter.

                                                Respectfully submitted,

                                                By: ____Clifford Tucker____________
                                                         Clifford R. Tucker, Esq.
